Citation Nr: 0208037	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  97-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a sinus condition. 

4.  Entitlement to service connection for a left eye injury. 

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

These matters came to the Board of Veterans' Appeals (Board) 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the claims of service connection for hearing 
loss, tinnitus, residuals of left eye trauma, and sinus 
problems.  A notice of disagreement with regard to the issues 
of service connection for hearing loss, left eye trauma and 
sinus problems was submitted in March 1997.  A statement of 
the case, which addressed the issues raised in the notice of 
disagreement, was issued in May 1997.  The veteran filed his 
substantive appeal in September 1997.  In November 1997, the 
veteran appeared and testified before a hearing officer at 
the RO regarding all issues listed on the face of this 
decision.  The issue of service connection for tinnitus was 
incorporated into the issue of service connection for hearing 
loss in supplemental statements of the case issued in April 
1998 and January 1999.  The veteran did make a request for a 
hearing before a member of the Board, but he later withdrew 
that request.  

In 1982, the veteran commenced a claim alleging entitlement 
to service connection for PTSD.  In an April 1982 decision, 
the RO denied the claim.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated in May 1982.  The veteran did not 
initiate appellate action.  As a result, the decision became 
final.  In 1997, the veteran applied to reopen the claim.  In 
June 1997, the RO denied the claim of service connection for 
PTSD, the veteran submitted a notice of disagreement with 
that determination, and a statement of the case was issued.  
The veteran testified regarding this claim in November 1997.  
A supplemental statement of the case issued in January 1999 
reflects consideration of the issue of new and material 
evidence.  

In a February 2000 decision, the Board denied the claims for 
service connection for hearing loss, tinnitus, a sinus 
disorder, and a left eye injury and determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.  The veteran appealed to the 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans' Claims) (the 
Court).  

In a May 2001 Order, the Court vacated the February 2000 
Board decision and remanded the matter to the Board for 
readjudication under the Veterans' Claims Assistance Act of 
2000.


FINDINGS OF FACT

1.  The veteran does not have hearing loss as defined by VA 
regulations.  

2.  Tinnitus was not manifested until many years after the 
veteran's period of service, and is not related to disease or 
injury during service.

3.  A sinus disorder was not manifested until many years 
after the veteran's period of service, and is not related to 
disease or injury during service, including exposure to Agent 
Orange

4.  Traumatic iritis of the left eye were not manifested 
until many years after the veteran's period of service, and 
is not related to disease or injury during service, including 
mosquito bites to the left side of the face.

5.  Myopia and presbyopia are refractive errors, and are not 
recognized as a disability under the law for VA compensation 
purposes.

6.  In an unappealed decision of April 1982, the RO denied 
the claim of service connection for PTSD on the basis that it 
was not shown by the evidence of record. 

7.  The evidence reviewed and submitted since the RO denied 
the claim in April 1982 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was neither incurred nor 
aggravated in service, and may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2001).  

2.  The veteran's tinnitus was neither incurred nor 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001). 

3.  The veteran's sinus disorder was neither incurred nor 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001). 

4. The veteran's left eye disorder, to include myopia, 
presbyopia, and traumatic iritis, was neither incurred nor 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).   

5.  The RO's April 1982 denial of the claim of entitlement to 
service connection for PTSD is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for hearing loss, 
tinnitus, a sinus disorder, and a left eye disorder.  

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).  

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

A refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  38 C.F.R. § 3.303(c) 
(2001); see also McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA, 
38 U.S.C.A. § 5103A (d) (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claims 
on appeal.  In May 1997 and June 1997 statements of the case 
and in the April 1998 and January 1999 supplemental 
statements of the case, the RO notified the veteran of the 
pertinent law and regulations.  The RO also informed the 
veteran what evidence was considered.  During the November 
1997 hearing on appeal, and in the Board's previous decision, 
the type of evidence needed to substantiate these claims was 
explained.

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records were obtained.  Review of the record reveals that the 
veteran was afforded VA medical examinations in August 1996 
and September 1996 to determine the nature and etiology of 
the disorders.  The RO requested the veteran's medical 
records from the health care providers that the veteran 
identified.  Records were obtained from Dr. L., the F.O. 
Hospital, and H.N. Hospital.  Subsequent to the appeal being 
remanded to the Board by the Court, in a November 2001 
letter, the Board informed the veteran that he had 90 days to 
submit additional argument or evidence to the Board.  The 
veteran's representative submitted additional argument in May 
2002.    

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claims on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claims; 
and indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran's 
claims have been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board.  Accordingly, the Board does not believe that a 
remand for re-adjudication is required under the VCAA or 
otherwise. 

Entitlement to service connection for hearing loss  
 
Factual Background

The veteran's medical history report completed for his 
enlistment examination in March 1969, is negative with regard 
to hearing loss.  The enlistment examination report of March 
1969 reveals that the veteran's hearing, pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
5
LEFT
0
5
0
5

The separation examination report of March 1971 did not 
reflect findings or complaints of hearing loss.   

In an August 1996 note and report, Dr. L. indicated that in 
October 1991, a foreign body was removed from the veteran's 
left ear.  In April 1996, bilateral high frequency 
sensorineural hearing loss was diagnosed.   

An August 1996 VA examination indicates that the veteran 
reported that his hearing loss was greater in the left ear 
than the right, and that he was exposed to noise from flying 
helicopters during service.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
10
10
20
11
LEFT
5
5
10
20
35
18

Speech audiometry revealed speech recognition ability of 100 
percent for each ear.  For the right ear, the examiner 
determined that thresholds were within normal limits through 
4000 hertz with a moderately severe sensorineural hearing 
loss at 6000 and 8000 hertz.  For the left ear, the examiner 
found that hearing thresholds were within normal limits 
through 3000 hertz with a mild to moderately severe 
sensorineural hearing loss between 4000 and 8000 hertz.  

A September 1996 VA examination report reflects a diagnosis 
of no active ear disease and bilateral sensorineural hearing 
loss.  

At a hearing before the RO in November 1997, the veteran 
testified that during service, he flew five hours a day in a 
helicopter and did not wear ear protection or a helmet.  Upon 
his return from various missions, it would take about a half 
an hour for his hearing to return.  He usually would go to 
family physicians for earaches, and eventually he noticed a 
decline in his hearing. 

Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  

The medical evidence of record does not establish hearing 
loss as defined by 38 C.F.R. § 3.385.  Although Dr. L.'s 
report reflects a diagnosis of bilateral high frequency 
sensorineural hearing loss, the 1996 VA audiometric data does 
not meet the regulatory criteria for hearing loss disability.  
See 38 C.F.R. § 3.385.  Further, the conclusions of record 
regarding the sensorineural hearing loss do not include 
medical opinions which link those findings to the veteran's 
report of noise exposure during service, or state that the 
veteran's hearing loss became manifest to a compensable 
degree within the year after his separation from service.  
Therefore, even if the regulatory criteria were met in this 
case, there is no evidence of a medical relationship between 
the veteran's sensorineural hearing loss and his period of 
service.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of current impaired hearing as defined by 38 C.F.R. § 3.385.  

The veteran's own assertions that he incurred hearing loss in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for sensorineural hearing loss is not 
warranted, since there is no evidence of a current hearing 
disorder as defined by VA regulations.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection.  The claim is 
therefore denied.

Entitlement to service connection for tinnitus 

Factual Background

The veteran's medical history report completed for his 
enlistment examination in March 1969, is negative with regard 
to tinnitus.  The separation examination report of March 1971 
does not reflect complaints or diagnosis of tinnitus.    

An August 1996 VA examination report indicates that the 
veteran reported that he was exposed to noise from flying 
helicopters during service.  The veteran reported that 
tinnitus was present in the left ear, and that it was a 
ringing tone.  The veteran stated that it began 
intermittently while he was in service and had been constant 
for the past seven years.  He noted that it does not distract 
him from his activities of daily living.  

A September 1996 VA examination report reflects a diagnosis 
of tinnitus by history and no active ear disease.    

At a hearing before the RO in November 1997, the veteran 
testified that during service, he flew five hours a day in a 
helicopter and did not wear ear protection or a helmet.  Upon 
his return from various missions, it would take about a half 
an hour for his hearing to return.  He usually would go to 
family physicians for earaches, and eventually he noticed a 
decline in his hearing.  The ringing in his ears began 
sometime after 1980, and it bothers him during the nighttime 
when he sleeps.  

Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  The treatment records dated 
in the 1990's reflect a diagnosis of tinnitus.  The September 
1996 VA examination report reflects a diagnosis of tinnitus.   

However, there is medical evidence that tinnitus was not 
present in service.  The service records do not reflect 
findings of tinnitus.  The evidence of record is void of 
medical opinions which associate the current findings of 
tinnitus to exposure to noise during service.

The private medical records and VA treatment records do not 
relate the current tinnitus to the veteran's period of 
service.  There is no medical evidence of record which shows 
that the tinnitus may be associated with the veteran's period 
of service.  In Boyer, supra, the Federal Circuit indicated 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted evidence of a connection 
between the veteran's service and his tinnitus.       

The veteran's own assertions that he incurred tinnitus in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu, supra.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a tinnitus is not warranted, 
since there is no evidence of a relationship between the 
current tinnitus and service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection.  The claim is 
therefore denied.


Entitlement to service connection for a sinus disorder 

Factual Background

The veteran's medical history report completed for his 
enlistment examination in March 1969, is negative with regard 
to a sinus disorder.  The enlistment examination report of 
March 1969 reveals a normal examination of the sinuses.  

A review of the service medical records show that in November 
1970, the veteran was seen for complaints of a stuffy nose, 
and was diagnosed with an upper respiratory infection.  The 
separation examination report of March 1971 reflects a normal 
examination of the sinuses.    


A September 1996 VA examination report indicates that the 
examiner commented that there was no clinical evidence of 
active nasal and sinus disease.   

A December 1997 X-ray examination revealed mild mucosal 
thickening in the maxillary, ethmoid, sphenoid and left 
frontal sinus and mild mucosal disease of the osteomeatal 
unit in the region of the infundibulum bilaterally.  There 
were no findings of mass lesion or destructive process.  

At a November 1997 hearing before the RO, regarding his 
sinuses, the veteran testified that he currently did not 
receive treatment for the sinus disorder.  He reported that 
his family physician informed him that he should undergo 
surgery.  The veteran stated that he was considering that 
option.  He reported that he slept with a machine that 
cleaned the air at night and at one time he used to use 
humidifiers.  The veteran indicated that he did not take any 
medication for his sinuses.  He also pointed out that he 
thought that his sinus problems could be related to exposure 
to Agent Orange.  


Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a sinus disorder.  There is evidence 
of a current sinus disorder.  The treatment records dated in 
1997 reflect findings of mild mucosal thickening in the 
maxillary, ethmoid, sphenoid, and left frontal sinuses, and 
mild mucosal disease in the osteomeatal unit.   

However, there is medical evidence that a sinus disorder was 
not present in service.  The service records do not reflect 
findings of a sinus disorder.  The March 1971 separation 
examination indicates that examination of the nose and 
sinuses was normal.  The Board notes that the service medical 
records show that the veteran suffered from an upper 
respiratory infection in November 1970.  However, the 1971 
discharge examination was negative for findings of an upper 
respiratory infection.  The medical evidence of record does 
not associate the current sinus disorder with the upper 
respiratory infection which was diagnosed in 1970.    

The private medical records and VA examination reports do not 
associate the current sinus disorder to the veteran's period 
of service.  In Boyer, supra, the Federal Circuit indicated 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted evidence of a connection 
between the veteran's service and his sinus disorder which 
first manifested over twenty years after service separation.         

The veteran has made reference to Agent Orange exposure as a 
cause of his sinus disorder.  The Board points out that the 
presumption of service connection does not arise because, 
although the veteran served in Vietnam during the period 
between January 9, 1962, and May 7, 1975, he does not have a 
disease listed under 38 C.F.R. § 3.309(e), as required under 
38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, as noted above, 
there are no medical opinions of record which link any aspect 
of the veteran's service to his sinus condition.

The veteran's own assertions that he incurred a sinus 
disorder in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu, supra.  
The evidence does not reflect that the veteran possesses 
medical knowledge which would render his opinions as to 
etiology and a medical diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a sinus disorder is not 
warranted, since there is no evidence of a relationship 
between the current sinus disorder and service.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection.  The 
claim is therefore denied.

Entitlement to service connection for a left eye injury. 

Factual Background

The veteran's medical history report completed for his 
enlistment examination in March 1969, is negative with regard 
to left eye complaints or disorders.  The enlistment 
examination report of March 1969 reveals a normal examination 
of the eyes and distant vision of 20/20 bilaterally.  The 
separation examination report of March 1971 reflects a normal 
examination of the eyes.  Distant vision was 20/20 
bilaterally.  

An August 1996 VA visual examination report indicates that 
the veteran's medical history was significant for allergies, 
and he did not have a significant ocular history.  His best-
corrected distance acuity was 20/20 bilaterally.  Myopia and 
presbyopia were diagnosed.    

Private reports dated in July 1990, reflect the treatment of 
traumatic iritis of the left eye following a motor vehicle 
accident.  The remaining entries, from 1993 and 1995, show 
that myopia and presbyopia were diagnosed.    

At a hearing before the RO in November 1997, the veteran 
testified that he was bitten on the face and hands by 
mosquitoes while sleeping, and that he was treated at a field 
hospital for lost sight.  He noted that this affected the 
left side of his face, including his eyes. From what he could 
recall, he was taken off of duty for a couple of days and was 
treated for the bites.  He did not wear glasses at that time, 
and he went to Lens Crafters around 1980 for prescription 
glasses.  Currently, he goes to an optometrist on a regular 
basis.  The veteran relayed the story to his optometrist, but 
the optometrist did not believe that the eye trauma would 
have been caused by the bites.  However, the veteran doubted 
this conclusion since he was not certain if his optometrist 
understood the extent of the exposure to the mosquitoes.  He 
was given a new prescription this year, and the optometrist 
did not mention if he has an astigmatism or any problems in 
the back of the eye.  

The treatment records dated in the 1990s reflect diagnoses of 
myopia, presbyopia, and traumatic iritis.  

Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left eye disorder to include myopia, 
presbyopia, and traumatic iritis.  

With respect to the myopia and presbyopia, the Board points 
out that 38 C.F.R. § 3.303(c) provides that a refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation governing the awards of 
compensation benefits.  As such, refractive error cannot be 
recognized as a disease or injury.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As myopia and presbyopia are 
refractive error, service connection for these disorders must 
be denied as a matter of law. 

The private medical records dated in July 1990 reflect a 
diagnosis of  traumatic iritis of the left eye.  However, 
there is medical evidence that the traumatic iritis of the 
left eye was due to a post-service motor vehicle accident.  
The July 1990 private medical record indicates that the 
veteran was treated for traumatic iritis of the left eye 
following a motor vehicle accident.  There is medical 
evidence that the traumatic iritis of the left eye was not 
present in service.  The service records do not reflect 
findings of iritis or any other eye disorder.  The evidence 
of record is void of medical opinions which associate the 
current findings of traumatic iritis to service.  In Boyer, 
supra, the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  In the present case, the veteran has not 
submitted evidence of a connection between the veteran's 
service and his traumatic iritis.      

As discussed above, the veteran asserts that he developed a 
left eye disorder due to mosquito bites in service.  The 
veteran's recollection of the environment he was in during 
service is sufficient to show that he suffered from mosquito 
bites along the left side of his face.  Normally, where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the medical evidence does not support the 
veteran's contention that he developed a left eye disorder 
due to the mosquito bites in service.  As discussed above, 
the service medical records show that the veteran did not 
have a left eye disorder during service or upon separation 
from service.  The medical evidence of record including the 
records from the veteran's optometrist and the VA examination 
report, do not associate the veteran's traumatic iritis with 
the mosquito bites in service.  

The veteran's own assertion that his current left eye 
disorder is due to mosquito bites in service is afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Espiritu, supra.  The evidence does not reflect that the 
veteran possesses medical knowledge which would render his 
opinions as to etiology and a medical diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a left eye disorder to include 
myopia, presbyopia, and traumatic iritis of the left eye is 
not warranted, since myopia and presbyopia are not considered 
disabilities under VA regulations and since there is no 
evidence of a relationship between the current traumatic 
iritis and service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection.  The claim is 
therefore denied.

II.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for PTSD

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has changed, but 
only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Discussion

The service medical records show that in January 1971, the 
veteran complained of being nervous and edgy most of the 
time.  He would become angry when told to do things, and he 
had difficulty falling asleep.  He wanted something to help 
him relax.  The March 1971 separation examination and medical 
history reports are negative with regard to the diagnosis or 
treatment of psychiatric disorders.  

The service records do not reflect awards or decorations 
associated with combat service.  The records do show that he 
served in Vietnam from January 1970 to March 1971.  

Records from Fair Oaks Hospital show that the veteran was 
admitted in December 1981 because of impaired functioning due 
to excessive alcohol intake.  The final diagnoses were 
alcohol dependence, cannabis abuse, personality disorder with 
sociopathic traits, and compulsive gambling.  

In 1982, the veteran commenced a claim alleging entitlement 
to service connection for PTSD.  In an April 1982 decision, 
the RO denied the claim on the basis that it was not shown by 
the evidence of record.  Appellate action was not initiated, 
and the decision became final.  Decisions of the RO are final 
under 38 U.S.C.A. § 7105 (West 1991); however, the VA must 
reopen the claim and review the former disposition of the 
case where new and material evidence is submitted with regard 
to that previously disallowed claim.  38 U.S.C.A. § 5108 
(West 1991).

In 1997, the veteran filed an application to reopen the claim 
for service connection for PTSD.  

The evidence that has been added to the record subsequent to 
the April 1982 rating decision consists of additional service 
records, a VA examination report, and the veteran's 
statements and testimony.  

The additional service records show that while in Vietnam, 
the veteran served as a personnel specialist with Co A 229th 
AVN Bn 1st CAV Div (AM) and as a company clerk with HHC 229 
AVN Bn 1st Air CAV Div.  Under the list of campaigns, an 
unnamed campaign commencing on November 1, 1969, was noted.  

A VA examination was conducted in February 1997.  The 
examiner concluded that the veteran served in the military 
and encountered some stressful events, but his functioning at 
the time was not impaired as a result of the events and he is 
not preoccupied with them currently.  The examiner did not 
see any significant signs or symptoms of major mental 
illness, except for a possible problem with alcohol.  His 
work performance was considered good, his ADLs fine, and he 
socializes.  The examiner concluded that the veteran did not 
meet the criteria for PTSD, and reported a diagnostic 
impression of rule out alcohol abuse.  

In a March 1997 statement, the veteran reported his 
stressors.  He recalled that around the spring or summer of 
1970, he switched guard duty with a sergeant who was hit in 
the face with shrapnel that night.  Around the winter of 1970 
or 1971, he witnessed a cobra gun ship crash and burn at Ben 
Hoa.  He also remembered that people he flew with died in 
crashes, including several pilots.  

In November 1997, the veteran testified that he experiences 
flashbacks and nightmares.  He is not being treated for PTSD 
and he has never been told by a mental health professional 
that he has this condition.  He indicated that he wanted the 
events to be on record and allow professionals to determine 
if he has PTSD.  He also presented his recollections of 
events that occurred during his service in Vietnam.  

Just as in 1982, there is no evidence that the veteran 
currently suffers from PTSD, which is a required element to 
establish a claim for the disorder.  Essentially, the veteran 
admitted to the lack of a diagnosis during his personal 
hearing in November 1997, and that he was just noting his 
recollections for the record.  Therefore, the evidence is not 
new and material with regard to the issue of a diagnosis of 
PTSD.    

The additional service records and the veteran's reported 
stressors are new, but not material.  At this point, this 
evidence is merely additional information regarding his 
service and statements of his experiences while in Vietnam, 
since PTSD has not even been diagnosed.   

Based on the above discussion, the Board finds that the 
evidence submitted by the veteran with regard to his claim of 
entitlement to service connection for PTSD is not new and 
material, thus the claim will not be reopened. 

	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to service connection for hearing 
loss is denied.   

The claim of entitlement to service connection for tinnitus 
is denied.    

The claim of entitlement to service connection for a sinus 
disorder is denied.    

The claim of entitlement to service connection for a left eye 
injury, to include myopia, presbyopia, and traumatic iritis, 
is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
PTSD, and the appeal is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

